Citation Nr: 1523304	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1966 to April 1974.  His military personnel records show service in Korea from October 1966 to August 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2014, the Board requested a Veterans Health Administration (VHA) opinion; an opinion was received thereafter.  In January 2015, the Veteran was provided a copy of the opinion and given 60 days to submit any additional evidence or argument.  In February 2015, the Veteran responded that he had no further argument or evidence to submit and requested that the Board immediately proceed with adjudication of the appeal. 

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  

FINDING OF FACT

The Veteran's current back disorder was not incurred in or aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all notice elements; the letter was sent prior to initial adjudication of the claim.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's complete STRs are now associated with the claims file.  VA treatment records and relevant private records are also associated with the claims file.  The Veteran was afforded a VHA medical opinion in November 2014 in connection with his claim.  The Board finds that the November 2014 opinion is adequate as the examiner reviewed the claims file and provided a diagnosis as well as an opinion with supporting rationale, which was based upon the facts in evidence as well as medical literature.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied that there has been substantial compliance with the prior September 2012 and November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the September 2012 remand, the Board requested that the AOJ take all indicated action to obtain the Veteran's STRs prior to 1970, contact the Veteran and obtain authorizations for any private medical providers and associate any records with the file, inform the Veteran that he could submit lay evidence in support of his claim, and obtain a new VA examination for the Veteran.  A new VA examination was obtained in April 2013 and the Veteran was contacted via a November 2012 letter regarding his private medical providers, as well as the possible submission of lay evidence in support of his claim.  The AOJ also obtained the Veteran's complete STRs.  
 
In the November 2013 remand, the Board requested that the AOJ obtain an addendum medical opinion, as the April 2013 examination was also inadequate.  Such an addendum was obtained in December 2013.  In July 2014, the Board found that the December 2013 addendum opinion was inadequate and subsequently obtained a VHA opinion in November 2014.  As above, this VHA medical opinion is adequate.  The Board finds that as all available records appear to be associated with the claims file, and there is an adequate medical opinion of record, there has been substantial compliance with prior Board remands.   

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including degenerative changes of the spine, also may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3) , 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran's service treatment records (STRs) show that the Veteran had a normal spine upon entry to the military; no back disorders were noted at that examination.  The Veteran's STRs then document an in-service fall from a guard tower in January 1967.  After that fall, the Veteran initially complained of soreness of the left forearm and of the proximal portion of both thighs, however, he subsequently reported back pain and stiffness as well.  He was then diagnosed with low back strain and put on bed rest and light duty.  The Veteran next reported back pain in June 1967 and was diagnosed with muscle strain.  In August 1967, he was again diagnosed with possible muscle strain after he reported experiencing back pain after chopping with a hoe.  In June 1970, the Veteran reported back pain following a motor vehicle accident.  In March 1972, the Veteran's STRs indicate that the Veteran sought treatment on several occasions related to back pain.  However, this back pain was related to a prostatitis condition, which he was also being treated for at that time.  An x-ray performed in March 1972 revealed spina bifida occulta of S-I and Schmorl nodes affecting all of the lumbar vertebral bodies.  The separation examination in December 1973 indicated that a normal spine.

The Veteran's private treatment records at Mercy Medical Associates show treatment on four separate occasions for low back pain.  In September 1984, the Veteran reported low back pain for the previous 3 days.  He was diagnosed with acute lumbar sprain and strain.  In March 1995, the Veteran received treatment for low back pain and decreased range of motion after an injury at work.  The Veteran again reported to his doctor for low back pain in March 1998 and the diagnosis was acute and severe low back sprain and strain.  He was prescribed medication and bed rest at that time.  He returned to his doctor in April 1998 for continued low back pain.  Although the Veteran was treated on several occasions for back pain over the years, his private doctors did not discuss the possible etiology of the Veteran's back pain, except at the March 1995 appointment, wherein it was noted that the Veteran injured his back at his job.  The Veteran's private doctors also do not refer to the back pain as chronic, and instead generally diagnosed acute back sprain or strain.

The Veteran was first afforded a VA examination in connection with his claim in November 2008.  That examiner diagnosed moderate degenerative changes of the spine and opined that the back disorder was less likely than not related to service.  However, at the time of the examination, the Veteran's service treatment records (STRs) prior to 1970 had not been associated with the claims file or reviewed.  That examiner also did not address the Veteran's in-service motor vehicle accident documented in the STRs or his credible testimony regarding the in-service fall.  The Veteran's claim was thus remanded for a new examination in September 2012.

The Veteran was next afforded a VA examination in April 2013.  That examiner diagnosed degenerative disc disease and also provided a negative nexus opinion, noting that he found no mention of a fall from a guard tower in the STRs.  Although a complete set of STRs had been obtained and associated with the claims file at that time, these records were apparently not available for the April 2013 examiner's review.  As such, the Board again remanded the claim for an addendum opinion with specific instruction to accept the Veteran's statements regarding his in-service back injuries as credible and accurate.  The same 2013 VA examiner then provided an addendum opinion in December 2013.  He opined that the Veteran's back disorder was less likely than not related to his military service.  In his rationale he again reported that he had found no documentation of a fall from a guard tower in the STRs.  This opinion is inadequate as it is based upon inaccurate facts.  As above, the Veteran's STRs do indeed document a contemporaneous reporting of his fall from a guard tower and subsequent diagnoses of back strain in January 1967.  This fall and back diagnosis are then noted on several occasions thereafter as the Veteran sought treatment.

The Board obtained a VHA medical opinion dated November 2014, to provide an opinion regarding the etiology of the Veteran's back disorder, which considered the accurate facts in evidence.  The VHA examiner, an orthopaedic surgeon, with a sub-specialty of spinal surgery, noted that she had reviewed the records provided and specifically noted that the Veteran had fallen from a guard tower and was involved in a motor vehicle accident while in service.  After review of the Veteran's records, however, she opined that the degenerative changes found in the Veteran's lumbar spine were universal to his age group.  She also found that there was no credible medical literature to support that a minor trauma - or one without broken bones - could be associated with degenerative changes 40 years later.  She therefore found that the Veteran's current back disorder was degenerative in nature and not related to any particular injury.

The Veteran's claims file also contains VA medical records.  While these records document low back pain, they are silent as to the etiology of this pain.

The Board acknowledges that the Veteran has offered testimony that he injured his back after falling from a guard tower while in service, that he then exacerbated this back injury in a 1970 car accident, and that his current back condition is the direct result of his in service fall.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's back disorder, falls outside the realm of common knowledge of a lay person because it is a complex medical determination with various contributing factors and causes; the development of arthritis is an entirely internal process.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the Veteran's testimony with regard to the etiology of this particular back disorder is outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide a etiology opinion regarding his back disorder.  Additionally, the Board finds that the VHA medical opinion is more probative in this case, as the VHA examiner reviewed the medical records in evidence and formulated an opinion based upon medical experience and training, as well as on medical literature. 

The evidence of record does not otherwise demonstrate a relationship between the Veteran's back disorder and his active service.  In this case, the evidence does not show that the Veteran's degenerative changes of the spine began in service or manifested to a compensable degree within one year of his separation from service.  Nor is there other competent evidence supporting that the Veteran's current degenerative changes of the spine are related to or aggravated by his service.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection for a back disorder is not warranted.

The Board notes that the Veteran's STRs show a diagnosis of spina bifida in March 1972.  However, the Veteran's separation examination then shows a normal spine.  The Veteran's private and VA medical records make no mention of spina bifida.  The Veteran underwent several VA examinations and his claims file was reviewed by a VHA examiner and none of those examiners found a diagnosis of spina bifida.  As such, the Board finds that the evidence of record does not support a current diagnosis of spina bifida.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has no current diagnosis of spina bifida, the Board need not further evaluate the 1972 x-ray report.


ORDER

Service connection for a back disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


